Citation Nr: 0710584	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-35 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
dystrophic toenails.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision granted service connection 
for dystrophic toenails and granted a non-compensable 
evaluation effective from March 31, 2004.  


FINDINGS OF FACT

On February 22, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant and his authorized representative that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, a rating decision was 
issued in October 2006 which increased the veteran's 
disability evaluation for dystrophic toenails to 10 percent 
effective from March 31, 2004.  Correspondence from the 
veteran and his representative was later received by the 
Board in February 2007 in which they each indicated that the 
veteran wished to withdraw his appeal for the claim of 
entitlement to a higher initial evaluation for dystrophic 
toenails.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remains no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


